Citation Nr: 0709042	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbar spondylosis 
with spinal stenosis status post L2-L5 laminectomy, currently 
evaluated at 20 percent. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1949 to 
September 1952 and April 1956 to August 1975.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's lumbar spondylosis with spinal stenosis 
status post L2-L5 laminectomy is manifested by subjective 
complaints of back pain, and objective findings of limitation 
of forward flexion.

2.  The veteran's orthopedic manifestations do not include 
unfavorable ankylosis of the entire cervical spine or 
favorable ankylosis of the entire thoracolumbar spine, nor is 
it shown that forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less.

3.  The veteran has not demonstrated incapacitating episodes 
that have a total duration of at least four weeks during the 
past twelve months requiring prescribed bed rest and 
treatment by a physician.

4.  The veteran has not shown objective neurological 
abnormalities attributable to his service-connected back 
disorder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar spondylosis with spinal stenosis status post L2-L5 
laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, § 4.71a, 
Diagnostic Codes 5235-5243 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R., Part 4 (2006).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In March 2004, the veteran filed a claim for an increased 
rating of his lumbar spondylosis with spinal stenosis status 
post L2-L5 laminectomy which had been previously rated as low 
back syndrome with degenerative arthrosis and arthritis as 20 
percent disabling since 1994.  In June 2004, the RO granted 
the veteran a temporary evaluation of 100 percent effective 
from March 18, 2004 based on surgical treatment necessitating 
convalescence and continued the 20 percent rating from May 1, 
2004.  The veteran appealed the 20 percent rating.  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were redesignated and the 
rating criteria were amended by promulgation of a General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
this general rating formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the criteria for the next higher applicable rating 
of 40 percent are forward flexion of the thoracolumbar spine 
of 30 degrees or less; or, favorable ankylosis of the entire 
thorocolumbar spine.  38 C.F.R. § 4.71(a).  

The Board finds that the veteran does not meet the next 
higher rating of 40 percent under the new General Rating 
Formula criteria for rating the spine.  The Board has 
reviewed private inpatient and outpatient treatment records 
from January 2003 to December 2005, including surgery notes 
from a March 2004 laminectomy of the L2-L5, VA treatment 
records from January to June 2005, two VA examinations dated 
in November 2004 and June 2006 including June 2006 nerve 
conduction studies, and private treatment letters dated in 
June 2004, April 2005 and February 2006.  The veteran has 
diagnoses of a number of spine disorders, including but not 
limited to lumbar stenosis, lumbar spondylosis with spinal 
stenosis, degenerative arthritis and degenerative disc 
disease.  The records indicate that he is status post L2-L5 
laminectomy.  

The veteran has had two VA examinations.  At the July 2004 
examination he used a cane for ambulation and walked with a 
broad-based gait.  He was able to get to the 0 degree 
position with some discomfort, but stayed slightly bent at 5 
to 10 degrees.  He was able to flex forward to approximately 
40 degrees.  The June 2006 VA examination reported forward 
flexion as 60 degrees.  Both examiners noted that range of 
motion testing caused discomfort to the veteran but that no 
additional limitation of motion with repetitive use was 
found.  According to the rating criteria, forward flexion 
must be 30 degrees or less to meet the next higher 
applicable rating of 40 percent.  As such, the veteran has 
failed to meet the criteria needed to support a higher 
rating for limited range of forward flexion.  In addition, 
it is neither contended nor shown that the veteran has 
ankylosis of the thoracolumbar spine, which would also 
support a higher rating under the General Rating Formula.

The General Rating Formula also provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  "Chronic" 
orthopedic and neurologic manifestations mean orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  See 
38 C.F.R. § 4.71a, Note (1).

In this case, during the course of private and VA treatment, 
the veteran has complained on occasion of back pain 
radiating through the buttocks and legs and his treating 
physician has noted "radicular type" discomfort (See 
February 2006 treatment letter).  Specifically, on June 2006 
VA examination, the veteran complained of weakness in the 
lower back and right leg.  He also complained of decreased 
sensation.  However, on objective examination, the examiner 
could not detect any significant decrease in sensation.  He 
noted good strength and equal reflexes.  As a result of the 
conflict between the veteran's subjective complaints and 
objective evidence, the examiner ordered nerve conduction 
studies, which were conducted in June 2006.  In summary, the 
physician stated that EMG of selected muscles of lower 
extremities did not reveal any current electrophysiological 
abnormalities to document lumbosacral radiculopathy.  In 
making an addendum to the June 2006 VA examination, the VA 
examiner stated that the nerve conduction studies were all 
read as unremarkable.  He reported that there was no 
evidence of any neurological deficits to the lower 
extremities.  His final diagnosis was low back pain without 
evidence of any neuropathy.  In view of the most recent 
neurological testing and the resulting VA opinion, the Board 
finds that the evidence does not support assignment of a 
separate or combined rating under 38 C.F.R. § 4.25 on the 
basis of associated neurologic impairment.  

As mentioned above, the veteran has a diagnosis of 
degenerative disc disease.  As a result, the rating criteria 
for intervertebral disc syndrome are applicable to the 
veteran's back disorder.  Intervertebral disc syndrome is 
evaluated either under the General Rating Formula or on the 
basis of incapacitating episodes over the previous 12 months, 
whichever method results in the higher rating.  The next 
higher rating on the basis of incapacitating episodes is 40 
percent and is assigned when the episodes have a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months warrant a 60 percent rating.  See 38 C.F.R. § 4.71a.  
Incapacitating episodes are those of acute signs and symptoms 
that require bed rest prescribed by a physician and treatment 
by a physician.  

A thorough review of the record shows no evidence of 
incapacitating episodes as defined in the regulation.  There 
is no evidence that the veteran was treated and prescribed 
bed rest by his physician for any "episode."  In addition, 
the veteran reported no history of flare-ups during either 
his July 2004 or June 2006 VA examinations.  Absent a 
showing of incapacitating episodes of four or more weeks 
requiring prescribed bed rest and treatment, a 40 percent 
rating or higher is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet.App. 202 (1995).  The record 
reflects that the appellant has described subjective 
complaints of back pain and discomfort for which he has been 
prescribed medication.  The 2004 and 2006 VA examiners also 
noted that the veteran gave a history of pain but noted no 
history of flare-ups.  Further, the examiner stated on the 
most recent 2006 VA examination that the veteran was not 
taking any medication for his back pain during the time 
period of the examination.  With progressive levels of pain, 
an increasing degree of muscle spasm, weakness, atrophy, 
inability to function, etc., is expected.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006).  The Board has considered the 
veteran's complaints of back pain and notes his pain on range 
of motion tests during the 2004 and 2006 examination.  As 
mentioned above, the veteran achieved forward flexion to 40 
degrees during the 2004 VA examination and 60 degrees on the 
2006 VA examination.  Both VA examiners noted that there was 
no additional limitation of motion on repetitive use.  Even 
though pain was noted during the testing, the veteran's range 
of motion is greater than a forward flexion of 30 degrees, 
which is required for the next higher rating of 40 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In 
view of all of the above, the Board finds that any current 
pain is contemplated in his current assigned rating of 20 
percent.  

The Board acknowledges the veteran's reports of an increase 
in his service-connected back disability in his March 2004 
claim and other statements submitted during the course of his 
appeal.  The veteran is competent to report what he 
experiences, but he has not demonstrated that he has the 
medical expertise that would make his statements competent as 
to the current severity of his back disability.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 4.71a 
with respect to the current severity of his low back strain 
with degenerative disc disease.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Statements submitted by the veteran qualify 
as competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2006).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2006).

The Board thus concludes that the findings needed for the 
next higher evaluation of 40 percent or above for service-
connected lumbar spondylosis with spinal stenosis status post 
L2-L5 laminectomy are not demonstrated in the evidence of 
record.  Because the preponderance of the evidence is against 
the claim for a higher rating, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the RO's May 2004 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the June 2004 rating 
decision.  It identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  See Quartuccio.  In July 2006, the 
RO provided the veteran with the notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service, private, and VA medical records have been associated 
with the claims file, and he was afforded two VA examinations 
in connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An evaluation in excess of 20 percent for lumbar spondylosis 
with spinal stenosis status post L2-L5 laminectomy is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


